FILED
                              NOT FOR PUBLICATION                           NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



JIAN ZHANG WU,                                   No. 11-72051

               Petitioner,                       Agency No. A045-205-476

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012**

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Jian Zhang Wu, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen based

on ineffective assistance of counsel. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part

and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Wu’s motion to reopen

because he failed to establish that his former attorneys’ alleged ineffective

assistance resulted in prejudice. See id. at 793-94 (to prevail on an ineffective

assistance of counsel claim, petitioner must demonstrate prejudice).

      We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings. See Mejia-Hernandez v. Holder, 633 F.3d

818, 824 (9th Cir. 2011).

      Wu’s motion to supplement the record is denied. See Dent v. Holder, 627

F.3d 365, 371 (9th Cir. 2010) (the court’s review is confined to the administrative

record before the BIA).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    11-72051